DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 10/13/2022. This Action is made FINAL.
Claims 8-9 and 18-19 were canceled 
Claims 1-7, 10-17, and 20 are pending for examination. 

Response to Arguments
Applicant's arguments filed “Receiving a signal from an accelerometer of a vehicle, determining a detected g-force based on the received signal from the accelerometer, and presenting the driver-penalty score via a user interface are concrete, tangible features, that in combination with the other features of the claims, demonstrate that the claims are not abstract and are thus patent eligible. The features of independent claims 1 and 11 are integrated into a practical application because they determine a driver-penalty score for a particular driver that reflects that driver's tendency to avoid undesirable conditions” have been fully considered but they are not persuasive. The examiner notes that the limitation of  “receiving a signal from an accelerometer of a vehicle” and “determining a detected g-force based on the received signal from the accelerometer” indicate an insignificant pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process. The examiner further notes “presenting the driver-penalty score via a user interface” indicate an insignificant post-solution activity such that it amounts no more than a step of outputting result from the claimed process.

Applicant’s arguments, see 10-20, filed “Applicant respectfully submits that Fields in view of NPL-1 and Pifko fails to teach or suggest the features of independent claims 1 and 11. In particular, Applicant respectfully submits that Fields in view of NPL-1 and Pifko fails to teach or suggest the features regarding "determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time" and "determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event- penalty scores, and the second quantity comprises the metric score parameter", as recited in independent claim 1 and similarly recited in independent claim 11”, with respect to rejection(s) of claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 103  have been fully considered and are persuasive.  The rejection(s) of claim(s) 1-7, 10-17, and 20 under 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1 
Claims 1 are directed to A method carried out by a driver-scoring device (i.e., a process). Therefore, claims 1-7, 10 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A method carried out by a driver-scoring device, the method comprising:
receiving a signal from an accelerometer of a vehicle;
determining a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle;
identifying, during a first period of time, each of one or more events performed by an operator of the vehicle where the detected g-force is above a threshold g-force amount as a harsh event;
determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter; and 
presenting the driver-penalty score via a user interface.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “identifying … a harsh event” in the context of this claim encompasses the user mentally identifying one or more events. Similarly, the limitation of " determining a harsh-event score " in the context of this claim encompasses the user mentally determining a value.  Furthermore, the limitation of “determining a respective event-penalty score” in the context of this claim encompasses the user mentally determining a value. The limitation of “determining a metric score parameter” in the context of this claim encompasses the user mentally determining a parameter. Lastly, the limitation of “determining a driver-penalty score for the operator” in the context of this claim encompasses the user mentally determining a value. Accordingly, the claim recites at least one abstract idea.

101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method carried out by a driver-scoring device, the method comprising:
receiving a signal from an accelerometer of a vehicle;
determining a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle;
identifying, during a first period of time, each of one or more events performed by an operator of the vehicle where the detected g-force is above a threshold g-force amount as a harsh event;
determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determining a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter; and 
presenting the driver-penalty score via a user interface.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receiving a signal from an accelerometer of a vehicle” and “determining a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “receiving a signal” and “determining a detected g-force” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Regarding the additional limitations of “presenting the driver-penalty score via a user interface”, the examiner submits that these limitations are mere outputting result in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “presenting the driver-penalty score” indicate post-solution activity such that it amounts no more than a step of  outputting result from the claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, additional limitation of “receiving a signal from an accelerometer of a vehicle”, “determining a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle”, and “presenting the driver-penalty score via a user interface”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 1 is/are ineligible under 35 U.S.C. 101.

	Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 1 (further defines what the penalty factor in claim 1 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 further defines what the respective event-penalty score is. The claim further narrows the abstract idea recited in claims 1 and 2, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 1 (further defines what the penalty factor in claims 1 and 2 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 further defines what metric score parameter is. The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 1 and 6, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.


	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 1, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Claims 11-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis-Step 1 
Claims 11 are directed to A driver-scoring device (i.e., a machine). Therefore, claims 11-17, 20 are within at least one of the four statutory categories. 
101 Analysis-Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 11 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for reminder of the 101 rejection. Claim 1 recites:
A driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the driver-scoring device to:
receive a signal from an accelerometer of a vehicle;
determine a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle;
identify, during a first period of time, each of one or more events performed by an operator of the vehicle where the detected g-force is above a threshold g-force amount as a harsh event;
determine a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determine a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determine a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determine a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter; and 
present the driver-penalty score via a user interface.
The examiner submits that the foregoing bolded limitation(s) constitute a "mental process" and/or “certain methods of organizing human activity” because under its broadest reasonable interpretation, the claim covers performance of the limitation by a user or in the human mind. For example, “identify … a harsh event” in the context of this claim encompasses the user mentally identifying one or more events. Similarly, the limitation of " determine a harsh-event score " in the context of this claim encompasses the user mentally determining a value.  Furthermore, the limitation of “determine a respective event-penalty score” in the context of this claim encompasses the user mentally determining a value. The limitation of “determine a metric score parameter” in the context of this claim encompasses the user mentally determining a parameter. Lastly, the limitation of “determine a driver-penalty score for the operator” in the context of this claim encompasses the user mentally determining a value. Accordingly, the claim recites at least one abstract idea.

101 Analysis-Step 2A, Prong II
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim as a whole, integrates the abstract into a partial application. As noted in the 2019 PEG, it must be determined whether there are any additional elements recited in the claim beyond the judicial exception(s), and whether those additional elements integrate the exception into a practical application of the exception.
	In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions that, when executed by the processor, cause the driver-scoring device to:
receive a signal from an accelerometer of a vehicle;
determine a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle;
identify, during a first period of time, each of one or more events performed by an operator of the vehicle where the detected g-force is above a threshold g-force amount as a harsh event;
determine a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time;
determine a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events;
determine a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles; and
determine a driver-penalty score for the operator of the vehicle based on a ratio of a first quantity and a second quantity, wherein the first quantity comprises the harsh-event score added to a sum of the event-penalty scores, and the second quantity comprises the metric score parameter; and 
present the driver-penalty score via a user interface.
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
	Regarding the additional limitations of “receive a signal from an accelerometer of a vehicle” and “determine a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle”, the examiner submits that these limitations are mere data gathering in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “receive a signal” and “determinea detected g-force” indicate pre-solution activity such that it amounts no more than a step of gathering data for use in a claimed process.
	Regarding the additional limitations of “present the driver-penalty score via a user interface”, the examiner submits that these limitations are mere outputting result in conjunction with a law of nature or abstract idea (MPEP § 2106.05). In particular, “presenting the driver-penalty score” indicate post-solution activity such that it amounts no more than a step of  outputting result from the claimed process.
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add no thing that is nor already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2 106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	101 Analysis-Step 2B
	Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, additional limitation of “receive a signal from an accelerometer of a vehicle”, “determine a detected g-force of the vehicle based on the received signal from the accelerometer of the vehicle”, and “present the driver-penalty score via a user interface”, the examiner submits that the limitation merely adds insignificant extra-solution activity to the at least one abstract idea as previously discussed.
Hence the claim is not patent eligible. 
Therefore, claim(s) 11 is/are ineligible under 35 U.S.C. 101.

	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 11 (further defines what the penalty factor in claim 11 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 further defines what constitutes a detected harsh event (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 further defines what constitutes a maneuver and its respective threshold g-force. The claim further narrows the abstract idea recited in claims 11 and 13, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 15 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 11, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 recites similar limitations to claim 1, as well as incorporating the same abstract idea. The claim is not patent eligible.  

	Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further narrows the abstract idea recited in claim 16 (further defines what the penalty factor in claim 16 is), as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 further defines what constitutes a detected harsh event for a second operator who’s score is utilized in the metric score parameter (maneuver and threshold g-force associated with that maneuver). The claim further narrows the abstract idea recited in claim 16, as explained above, but fails to recite any additional limitations that integrate the abstract idea into a practical application. The claim is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668